DETAILED ACTION
Response to Amendment
The amendment filed 01/26/2022 has been entered.
Claims 1, 8, 11, 14, 18, and 20 are amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poole (US 20170371055 A1) in view of Iranpour (US 20150153465 A1).
Regarding claim 1, Poole [Abstract] teaches towing a vibrational source in a body of water above a subterranean formation[0020, 0073, 0076, 0079; Fig 2];
emitting sweeps from the vibrational source into the body of water, wherein each sweep is emitted with a randomized phase[0080, 0102 - 0106, 0114; Figs 12, 15, 17, 18] …..
and recording wavefields reflected from the subterranean formation in response to the sweeps as seismic data using receivers located in the body of water[0020, 0081, 0096, 0100, 0110].

Iranpour [Title, Abstract] teaches a randomized sweep duration.[0030, 0034, Fig 4, 5]
It would have been obvious to one of ordinary skill in the art to have modified the survey method in Poole with the randomized sweep duration in Iranpour to randomize the sweep lengths in order to have harmonic attenuation.
Regarding claim 8, Poole [Abstract] teaches towing a vibrational source in a body of water above the subterranean formation[0020, 0073, 0076, 0079; Fig 2];
emitting a continuous source wavefield from the vibrational source[0076-0084, 0109; Figs 12, 15, 18 depict contiguous sweeps and figs 17, 21, 22, 24-26 depict overlaps creating a continous wavefield];
and continuously recording wavefields reflected from the subterranean formation in response to the continuous source wavefield using a receiver located in the body of water[0020, 0081,0096, 0100, 0110], 
the continuous source wavefield comprising sweeps emitted from the vibrational source with randomized phases …[0080, 0102 - 0106, 0114; Figs 12, 15, 17, 18]
Poole implies, but does not explicitly teach a randomized sweep duration[Fig 18; 0102 has varying sweep lengths] 
Iranpour [Title, Abstract] teaches a randomized sweep duration.[0030, 0034, Fig 4, 5]
It would have been obvious to one of ordinary skill in the art to have modified the survey method in Poole with the randomized sweep duration in Iranpour to randomize the sweep lengths in order to have harmonic attenuation.
Regarding claim 14, Poole [Abstract] teaches generating randomized phase parameters ….. for emitting sweeps from the vibrational source[0080, 0102 - 0106, 0114; Figs 12, 15, 17, 18]:
and emitting sweeps into a body of water from the vibrational source to create a continuous source wavefield, wherein each of the sweeps is emitted in accordance with the randomized phase parameters[0076-0084, 0109; Figs 12, 15, 18 depict contiguous sweeps and figs 17, 21, 22, 24-26 depict overlaps creating a continuous wavefield]…
Poole implies, but does not explicitly teach randomized sweep duration parameters [Fig 18; 0102 has varying sweep lengths] 
Iranpour [Title, Abstract] teaches randomized sweep duration parameters.[0030, 0034, Fig 4, 5]
It would have been obvious to one of ordinary skill in the art to have modified the survey method in Poole with the randomized sweep duration in Iranpour to randomize the sweep lengths in order to have harmonic attenuation.
Regarding claim 20, Poole [Abstract] teaches towing a vibrational source in a body of water above a subterranean formation[0020, 0073, 0076, 0079; Fig 2];
emitting sweeps from the vibrational source into the body of water. wherein each sweep is emitted with a randomized phase [0080, 0102- 0106, 0114; Figs 12, 15, 17, 18];…..
recording wavefields reflected from the subterranean formation in response to the sweeps as seismic data using receivers located in the body of water[0020, 0081, 0096, 0100, 0110];
and storing the recorded wavefields in a non-transitory computer-readable medium[0096].
Poole implies, but does not explicitly teach a randomized sweep duration[Fig 18; 0102 has varying sweep lengths] 
Iranpour [Title, Abstract] teaches a randomized sweep duration.[0030, 0034, Fig 4, 5]

Regarding claims 2 and 15, Poole [Abstract], as modified, teaches wherein emitting the sweeps from the vibrational source comprises emitting the sweeps with no time delay between the ending of one sweep and the beginning of a next sweep.[0080, 0095, 0102, 0109-00116; Figs 12, 15, 18, 24, 26].
Regarding claim 3, Poole [Abstract], as modified, teaches wherein emitting the sweeps from the vibrational source comprises emitting each sweep to overlap with emission of at least one previously emitted sweep from the vibrational source.[0079, 0101-0102, 0112-0116; Figs 12, 17, 21, 22, 24-26].
Regarding claim 4, Poole [Abstract], as modified, teaches wherein emitting the sweeps from the vibrational source comprises emitting the sweeps to create a continuous source wavefield.[0079 - 0081, 0109; Figs 12, 15, 17, 18, 21, 22, 24-26].
Regarding claim 5, Poole [Abstract], as modified, teaches wherein emitting the sweeps from the vibrational source comprises emitting the sweeps with a random time delay between the ending of one sweep and the beginning of a next sweep. [0102, 0105, 0114; Figs 18, 24]
Regarding claim 6 and 12, Poole [Abstract], as modified, teaches wherein the vibrational source comprises a single marine vibrator.[0099-0102; Fig 12, 15, 18]
Regarding claim 7 and 13, Poole [Abstract], as modified, teaches wherein the vibrational source comprises two or more marine vibrators. [0079, 0110]
Regarding claim 9, Poole [Abstract], as modified, teaches wherein emitting the continuous source wavefield comprises emitting sweeps from the vibrational source with no time 
Regarding claim 10, Poole [Abstract], as modified, teaches wherein emitting the continuous source wavefield comprises emitting overlapping sweeps from the vibrational source, each sweep overlapping a previously emitted sweep from the vibrational source. [0079, 0101-0102, 0112- 0116; Figs 12, 17, 21, 22, 24-26]
Regarding claim 11, Poole [Abstract], teaches wherein emitting the continuous source wavefield comprises emitting a series of sweeps from the vibrational source, wherein each sweep is emitted with at least one of a randomized phase and a randomized sweep duration[0080, 0102-0106, 0114; Figs 12, 15, 17, 18].
Regarding claim 16, Poole [Abstract], as modified, teaches wherein emitting the sweeps from the vibrational source comprises emitting each sweep to overlap with at least one previously emitted sweep from the vibrational source. [0079, 0101-0102, 0112-0116; Figs 12, 17, 21, 22, 24-26]
Regarding claim 17, Poole [Abstract], as modified, teaches wherein emitting the sweeps from the vibrational source comprises emitting each sweep over the same sweep frequency range.[0079; Figs 17, 21, 25, 26].
Regarding claim 18, Poole [Abstract], as modified, teaches wherein emitting the sweeps from the vibrational source comprises emitting the sweeps from two or more marine vibrators that form the vibrational source, each marine vibrator emitting a sweep over a different sweep frequency range.[0073, 0080; Figs 22, 24]
Regarding claim 19, Poole [Abstract], as modified, teaches wherein the vibrational source is moving.[0020, 0073, 0076]
Response to Arguments
Applicant's arguments filed 01/26/2022 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645